Title: To James Madison from Dudley Chase, 7 September 1824
From: Chase, Dudley
To: Madison, James


        
          Sir,
          Randolph, Vermont. Sep. 7. 1824
        
        Mr. Henry M. Leeds and Mr. Benjn. P. Richardson of Boston, being desirous of paying their respects to Prest. Madison, I take the liberty to recommend them to your notice as young gentlemen of respectability and distinction. I have the honor to be, Sir very respectfully, your Obt Sevt
        
          Dudley Chase
        
      